Title: From Benjamin Franklin to Vergennes, 14 February 1779
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir
Passy, Feb. 14. 1779.
I have the honor to acquaint your Excellency, that I have received from the Congress their Appointment to be their Minister Plenipotentiary at this Court, together with a Letter of Credence, to be presented to his Majesty. I beg thereupon your Excellency’s Advice and Direction.
I have need also of your Counsel, with regard to the Tryal and Punishment of some Conspirators on board our Frigate the Alliance which is just arrived. I would have done myself the honor of waiting on your Excellency to Day, but am not quite well enough to go abroad in such Weather.
I have received a Number of Letters from America all expressing the highest Esteem for the Count D’Estaing and the Marquis de la Fayette. As I think they will give you and M. De Sartine some Pleasure, I send you the Originals, praying only to have them returned. I have the honor to be, with the greatest Respect, Your Excellency’s, most obedient & most humble Servant.
B Franklin
I enclose a Copy of the credential LetterHis Exy. Count De Vergennes
 
Notation: rep le 17 fer.
